PARIS, J.

Boxes of Dimensions,

(concurring.) — I concur for the reason only that-there is no penalty attached for the failure to use a container of the prescribed dimensions, thus leaving so much of the ordinanee as prescribes the dimensions-of such containers neither mandatory nor punishable, but advisory only.
I do not agree that the City of St. Louis has the authority under the .guise of a police regulation to require the use of containers of fixed and arbitrary dimensions. I concede the authority in the city to pass an ordinance requiring such containers to be of a certain capacity so as to guard against fraud and cheating and even to require such containers to be rectangular in shape, so as to minimize time and labor in ascertaining the conformity of such containers to the capacity required by the ordinance. But I do not think it lies in the power of the city to say by its ordinance that such containers must be of a required length, width and depth.* •Neither do I think that one using containers of an *156impeccable capacity, so far as complying with the requirement as to capacity is concerned, could be punished in any wise for using a longer, or a shorter, a wider or narrower, a deeper or shallower container than the arbitrary standard prescribed by ordinance.
Upon the view that the ordinance means what I have said above that it ought to mean, I concur.